Exhibit 99.1 600 Travis Street Suite 5200 Houston, Texas 77002 Contact: Roland O. Burns Chief Financial Officer (972) 668-8811 Web site: www.boisdarcenergy.com NEWS RELEASE For Immediate Release BOIS d'ARC ENERGY, INC. REPORTS SECOND QUARTER 2 AND UPDATED PROVED OIL AND NATURAL GAS RESERVES HOUSTON, TEXAS, August 6, 2007– Bois d'Arc Energy, Inc. ("Bois d'Arc" or the "Company") (NYSE: BDE) today reported financial and operating results for the quarter and six months ended June 30, 2007. Second Quarter 2007 Financial Results Bois d'Arc reported net income of $17.4million, or 26¢ per diluted share, for the three months ended June 30, 2007 as compared to 2006's second quarter net income of $14.8 million, or 23¢ per diluted share.Bois d'Arc's second quarter 2007 results reflect strong production growth and higher natural gas prices offset by $18.0 million in exploration costs primarily related to three unsuccessful exploratory wells drilled in the second quarter.Bois d'Arc's production in the second quarter of 2007 increased to 10.7 billion cubic feet equivalent of natural gas ("Bcfe"), which was 47% higher than production of 7.3 Bcfe in the second quarter of 2006.The Company's realized natural gas price averaged $7.74per Mcf in 2007's second quarter which was 13% higher than the $6.84 per Mcf realized in 2006's second quarter.Realized oil prices in the second quarter of 2007 averaged $66.28 per barrel and were 4% lower than the average oil price of $69.31 per barrel for 2006.The impact of the strong production growth and the higher natural gas prices was a 53% increase in Bois d'Arc's second quarter oil and gas sales which were $91.0 million as compared to 2006's second quarter sales of $59.6 million.The higher revenues also drove cash flow higher in the quarter.Operating cash flow (before changes in working capital accounts) of $72.9 million in the second quarter was 67% higher than 2006's second quarter cash flow of $43.8 million.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses was $77.9 million, a 66% increase over 2006's second quarter EBITDAX of $47.1 million. For the six months ended June 30, 2007, Bois d'Arc reported net income of $29.3 million or $0.44 per diluted share as compared to net income of $31.6 million ($0.49 per diluted share) for the six months ended June 30, 2006.Oil and gas sales for the first half of 2007 were $167.2 million as compared to $121.4 million for the six months ended June 30, 2006.Production in the first half of 2007 totaled 20.6 Bcfe, an increase of 45% over production of 14.3 Bcfe for the same period in 2006.Prices realized by the Company during the six months ended June 30, 2007 averaged $7.43 per Mcf of natural gas and $62.55 per barrel of oil as compared to $7.60 per Mcf of natural gas and $65.31 per barrel of oil in the same period in 2006.Bois d'Arc's operating cash flow (before changes in working capital accounts) for the six months ended June 30, 2007, was $128.0 million as compared to $88.1 million in the same period in 2006.EBITDAX totaled $139.5 million in the first half of 2007 as compared to $94.8 million in the first half of 2006. In connection with the Company's review of strategic alternatives that was announced on June 5, 2007, Bois d'Arc's independent petroleum engineers have completed a determination of the Company's proved oil and natural gas reserves.As of June 1, 2007, the Company's proved oil and natural gas reserves were estimated at 250 billion cubic feet ("Bcf") of natural gas and 25.7 million barrels of crude oil or 404 Bcf equivalent of natural gas ("Bcfe"), as compared to total proved oil and natural gas reserves as of December 31, 2006 of 344 Bcfe.Natural gas reserves account for 62% of total proved reserves and 75% of the total proved reserves were classified as proved developed.Bois d'Arc operates 98% of its proved reserve base. The present value, using a 10% discount rate, of the future net cash flows before income taxes of the Company's estimated proved oil and natural gas reserves as of June 1, 2007 was approximately $2.0 billion using June 1, 2007 market oil and natural gas prices of $60.87 per barrel for oil and $8.27 per Mcf for natural gas. Since the Company's last update on its drilling activity which was provided on June 5, 2007, Bois d'Arc has commenced drilling the OCS-G-0063 #8ST1 at Ship Shoal block 93 to test its "Walleye" prospect.Bois d'Arc plans to drill the well to a total depth of 15,000 feet and is currently setting protective pipe in the well below 13,000 feet.Five prospective reservoirs have been encountered so far and the well looks to be successful.Bois d'Arc is also drilling its ultra deep "Butch Cassidy" prospect, which is now drilling below 15,000 feet. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Bois d'Arc Energy is a growing independent exploration company engaged in the discovery and production of oil and natural gas in the Gulf of Mexico.The Company's stock is traded on the New York Stock Exchange under the symbol "BDE". BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Oil and gas sales $ 91,046 $ 59,607 $ 167,228 $ 121,440 Operating expenses: Oil and gas operating 12,556 11,821 25,584 24,261 Exploration 17,988 3,718 28,723 8,249 Depreciation, depletion and amortization 28,779 16,495 57,294 30,888 Impairment — 846 — 846 General and administrative, net 2,574 2,641 6,026 5,882 Total operating expenses 61,897 35,521 117,627 70,126 Income from operations 29,149 24,086 49,601 51,314 Other income (expenses): Interest income 138 57 243 126 Other income 182 327 274 327 Interest expense (2,431 ) (1,569 ) (4,595 ) (2,646 ) Total other expenses (2,111 ) (1,185 ) (4,078 ) (2,193 ) Income before income taxes 27,038 22,901 45,523 49,121 Provision for income taxes (9,607 ) (8,118 ) (16,219 ) (17,557 ) Net income $ 17,431 $ 14,783 $ 29,304 $ 31,564 Net income per share: Basic $ 0.27 $ 0.24 $ 0.45 $ 0.51 Diluted $ 0.26 $ 0.23 $ 0.44 $ 0.49 Weighted average common and common stock equivalent shares outstanding: Basic 65,151 62,429 65,139 62,429 Diluted 67,091 64,515 66,955 64,472 BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Cash flow from operations: Net cash provided by operating activities $ 78,978 $ 51,276 $ 110,435 $ 84,027 Excess tax benefit from stock-based compensation 49 — 49 — Increase (decrease) in accounts receivable 4,155 (175 ) 4,566 (4,472 ) Increase in other current assets 467 2,538 2,621 685 Decrease (increase) in accounts payable and accrued expenses (10,719 ) (9,846 ) 10,305 7,827 Cash flow from operations $ 72,930 $ 43,793 $ 127,976 $ 88,067 EBITDAX: Net income $ 17,431 $ 14,783 $ 29,304 $ 31,564 Interest expense 2,431 1,569 4,595 2,646 Income tax expense 9,607 8,118 16,219 17,557 Depreciation, depletion and amortization 28,779 16,495 57,294 30,888 Impairment — 846 — 846 Stock-based compensation 1,712 1,556 3,370 3,019 Exploration expense 17,988 3,718 28,723 8,249 EBITDAX $ 77,948 $ 47,085 $ 139,505 $ 94,769 As of June 30, 2007 2006 Balance Sheet Data: Cash and cash equivalents $ 21,715 $ 7,360 Other current assets 59,008 44,092 Property and equipment, net 869,468 741,164 Other 662 703 Total assets $ 950,853 $ 793,319 Current liabilities $ 61,847 $ 73,198 Long-term debt 125,000 90,000 Deferred income taxes 164,233 138,344 Reserve for future abandonment costs 50,131 37,988 Stockholders' equity 549,642 453,789 Total liabilities and stockholders' equity $ 950,853 $ 793,319 BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS ($ In thousands, except per unit amounts) Three Months Ended June 30, 2007 2006 Oil production (thousand barrels) 417 345 Gas production (million cubic feet – Mmcf) 8,194 5,218 Total production (Mmcfe) 10,696 7,290 Oil sales $ 27,638 $ 23,943 Gas sales 63,408 35,664 Total oil and gas sales $ 91,046 $ 59,607 Average oil price (per barrel) $ 66.28 $ 69.31 Average gas price (per thousand cubic feet – Mcf) $ 7.74 $ 6.84 Average price (per Mcf equivalent) $ 8.51 $ 8.18 Lifting cost(1) $ 12,556 $ 11,821 Lifting cost (per Mcf equivalent) $ 1.17 $ 1.62 Oil and gas capital expenditures: Leasehold costs $ (413 ) $ 2,045 Exploration drilling 35,342 38,479 Development drilling 14,069 10,013 Other development costs 10,413 17,304 Total $ 59,411 $ 67,841 (1)Includes production taxes of $594and $358 for the three months ended June 30, 2007 and 2006, respectively. Six Months Ended June 30, 2007 2006 Oil production (thousand barrels) 785 663 Gas production (million cubic feet – Mmcf) 15,895 10,282 Total production (Mmcfe) 20,605 14,259 Oil sales $ 49,106 $ 43,280 Gas sales 118,122 78,160 Total oil and gas sales $ 167,228 $ 121,440 Average oil price (per barrel) $ 62.55 $ 65.31 Average gas price (per thousand cubic feet – Mcf) $ 7.43 $ 7.60 Average price (per Mcf equivalent) $ 8.12 $ 8.52 Lifting cost(2) $ 25,584 $ 24,261 Lifting cost (per Mcf equivalent) $ 1.24 $ 1.70 Oil and gas capital expenditures: Leasehold costs $ 350 $ 3,023 Exploration drilling 65,379 64,791 Development drilling 22,360 21,836 Other development costs 34,075 24,648 Total $ 122,164 $ 114,298 (2)Includes production taxes of $1,050 and $719 for the six months ended June 30, 2007 and 2006, respectively.
